Exhibit 10.1
CONTRACT
BETWEEN
STILLWATER MINING COMPANY
AND
USW INTERNATIONAL UNION
And ITS Local 11-0001
July 9, 2011 — June 1, 2015

 



--------------------------------------------------------------------------------



 



         
ARTICLES OF AGREEMENT
    4  
ARTICLE 1 — RECOGNITION
    4  
ARTICLE 2 — TERM OF AGREEMENT
    5  
ARTICLE 3 — NON DISCRIMINATION
    5  
ARTICLE 4 — UNION SECURITY
    5  
ARTICLE 5 — MANAGEMENT-UNION COMMITTEE
    6  
ARTICLE 6 — GRIEVANCE AND ARBITRATION
    7  
ARTICLE 7 — MEDICAL ARBITRATION
    9  
ARTICLE 8 — HEALTH AND SAFETY
    9  
ARTICLE 9 — SENIORITY
    11  
ARTICLE 10 — JOB POSTINGS
    12  
ARTICLE 11 — PROBATIONARY PERIOD
    14  
ARTICLE 12 — PERFORMANCE IMPROVEMENT PLAN/ PROGRESSIVE DISCIPLINE/ ATTENDANCE
    14  
ARTICLE 13 — HOURS OF WORK AND OVERTIME
    16  
ARTICLE 14 — SICK/PERSONAL LEAVE
    17  
ARTICLE 15 — LAY-OFF AND RECALL
    19  
ARTICLE 16 — SEVERANCE PAY
    20  
ARTICLE 17 — CLASSIFICATION AND WAGES
    20  
ARTICLE 18 — BENEFITS
    21  

2



--------------------------------------------------------------------------------



 



         
ARTICLE 19 — HOLIDAYS
    23  
ARTICLE 20 — VACATION
    25  
ARTICLE 21 — UNION LEAVES OF ABSENCE
    27  
ARTICLE 22 — FAMILY AND MEDICAL LEAVE
    27  
ARTICLE 23 — MILITARY SERVICE
    29  
ARTICLE 24 — BEREAVEMENT LEAVE
    29  
ARTICLE 25 — JURY AND WITNESS DUTY
    29  
ARTICLE 26 — CONTRACTING OUT
    30  
ARTICLE 27 — MANAGEMENT RIGHTS
    30  
ARTICLE 28 — MINE/PLANT CLOSURE
    31  
ARTICLE 29 — NO STRIKE
    32  
ARTICLE 30 — PAST PRACTICE
    32  
ARTICLE 31 — VALIDITY
    32  
ARTICLE 32 — MISCELLANEOUS
    32  
ARTICLE 33 — COMPLETE AGREEMENT
    35  

3



--------------------------------------------------------------------------------



 



ARTICLES OF AGREEMENT
This Agreement dated July 9, 2011, is made and entered into by and between
Stillwater Mining Company (hereinafter referred to as the “Company”) its
successors and assigns, and the USW International Union, Local 11-0001
(hereinafter referred to as the “Union”) its successors and assigns. The general
purpose of this agreement is to foster and promote a consistent, stable and
cooperative relationship between the Company and its represented employees and
to promote the mutual interests of the Company and the Union. By setting forth
mutual promises and obligations herein assumed, the parties agree as follows:
ARTICLE 1
RECOGNITION
Section 1. The Company recognizes the Union as the sole and exclusive bargaining
representative for the purpose of collective bargaining with respect to rates of
pay, benefits, hours of employment and other conditions of employment pertaining
to all Stillwater Mining Company employees employed by the Company at the
facilities at 2562 Nye Road, Nye, Montana; and the facilities at 1891 1st Avenue
South and 1730 1st Avenue South, Columbus, Montana, to wit: All hourly
production and maintenance employees, including warehouse employees, laboratory
technicians and custodians; but excluding all temporary employees, student
summer hires, professional and technical employees, office clerical employees,
guards, dispatchers and supervisors, and those above the rank of supervisor, as
defined in the act; National Labor Relations Board case number 27-RC-7563,
Certification dated December 19, 1995.
Section 2. The Company recognizes that the Union’s Workers’ Committee is the
duly selected body which represents Union interests to the Company. The Workers’
Committee shall be selected by the Union, and consist of seven (7) members,
including the Local Union President who shall be Chair. The six (6) remaining
members of the Workers’ Committee shall consist of three (3) from the Mine, one
(1) from the Concentrator/Surface, one (1) from the Smelter/BMR/Laboratory, and
one (1) from Maintenance/Warehouse. Alternates may be selected from any
department by the Union to replace members of the Committee who may be absent.
Section 3. The Local Union President shall promptly notify the Company, in
writing, of the names of the members of the Workers’ Committee and such stewards
as it may select. The Company will be notified, in writing, of any changes and
shall not be required to recognize the above until notified in writing.
Section 4. The Company recognizes the Workers’ Committee as the bargaining
committee for purposes of collective bargaining; as representatives in the
Management-Union Committee meetings as set forth in Article 5; and as Chief
Stewards as set forth in Article 6. The Company

4



--------------------------------------------------------------------------------



 



recognizes the role of the International Union Representative. As such, the
International Union Representative may be present at meetings between Management
and the Union, provided notice is given in advance. The Union agrees that such
activities will not result in any disruption of the Company’s operations, and
employees will not neglect their duties and responsibilities.
ARTICLE 2
TERM OF AGREEMENT
Section 1. This agreement shall remain in effect from 12:01 a.m. July 1, 2011
until 11:59 p.m. June 1, 2015, and if not terminated at the end of that period
by sixty (60) days written notice by one party to the other prior to this date,
shall continue in effect thereafter until terminated by either party upon ninety
(90) days written notice of its desire to terminate or modify this Agreement.
ARTICLE 3
NON-DISCRIMINATION
Section 1. The Company and Union agree that neither will discriminate nor harass
any employee or applicant for employment because of race, creed, marital status,
color, age, disability, religion, national origin or sex in violation of any
applicable Federal, State or local law.
Section 2. There shall be no discrimination or harassment by the Company, its
officers, or agents, or the Union, or its members against any employee because
of membership or non-membership in any lawful union, participation or
non-participation in any lawful union activity, or because any employee has
exercised or failed to exercise any right specifically provided under this
Agreement.
ARTICLE 4
UNION SECURITY
Section 1. Every employee covered by this Agreement must, for the life of this
Agreement after the grace period described below, satisfy a financial obligation
to the Union as the exclusive bargaining representative. Under this Agreement,
the financial obligation for Union members is an amount equivalent to monthly
dues, and for non-members a fee amount, as determined by the Union, to perform
the duties as exclusive representative under this Agreement.

5



--------------------------------------------------------------------------------



 



This financial obligation is a condition of continued employment and is in
consideration for the cost of representation and collective bargaining and is
not contingent upon present or future membership in the Union.
The grace period for this Agreement is thirty (30) calendar days following the
completion of the employee’s probationary period as set forth in Article 11, or
by the thirtieth (30th) calendar day following the effective date of this
Agreement, whichever is later.
Neither the Union or Company, nor any of their officers, agents or members shall
intimidate or coerce employees about membership or non-membership in the Union.
If any dispute arises as to whether there has been any violation of this
provision (or whether an employee affected by this Agreement has failed to meet
the financial obligation), the dispute shall be submitted directly to the
arbitration clause, as set forth in Article 6 for determination.
The Union shall indemnify and save the Company harmless against any and all
claims, demands, suits or other forms of liability that shall arise out of or by
reason of action taken by the Company in complying with the provisions of this
Article.
Section 2. For employees in the bargaining unit, the Company agrees to deduct
the Union dues for the month from the wages due each month, provided each
employee from whose check Union dues are to be deducted has on file a signed
payroll deduction authorization.
ARTICLE 5
MANAGEMENT-UNION COMMITTEE
Section 1. The Company and the Union recognize the benefits of an open forum
where information, mutual concerns, interests, and complaints (not covered under
Article 6) affecting the workplace can be freely discussed, with a view to
exploring solutions, which are acceptable and beneficial to the Union and the
Company. Without limiting the opportunity for the Union and the Company to meet
informally at the Nye or Columbus facilities, the parties agree to establish a
Management-Union Committee (MUC).
Section 2. The Workers’ Committee will serve as representatives for the Union at
MUC meetings. Alternates will be selected by the Union. The Company
representatives will be comprised of Management personnel from equally covered
departments.
Section 3. MUC meetings will be held during regular business hours, normally on
at least a monthly basis. Logistics for the meeting will be mutually agreed
upon, and coordinated through the Human Resources Department. Senior Management
from the Nye and Columbus facilities will discuss agenda items with the Local
Union President prior to the meeting. A formal meeting agenda will be given to
all committee members at least five (5) days prior to the meeting.

6



--------------------------------------------------------------------------------



 



Section 4. For employees, time spent at MUC meetings will be considered as time
worked and will be paid at an employee’s normal base rate, including reasonable
travel time. Members attending the MUC meetings during their normally scheduled
work hours will be made whole for any lost wages incurred as a result of
attendance at the MUC meeting. The Company will make every reasonable effort to
schedule the MUC members on shift during MUC meetings.
Section 5. The Union and the Company agree that the Management-Union Committee
is limited to joint discussions and consultation, and it is in no way intended
to limit or restrict the rights reserved to the Union or the Company by this
Agreement. The Committee is not intended to take the place of normal
communication between employees and the Company, or to serve as an alternative
to the grievance and arbitration procedures of this Agreement, or to interfere
with or attempt to renegotiate any of the provisions of this Agreement, except
as set forth in Article 33.
ARTICLE 6
GRIEVANCE AND ARBITRATION
Section 1. It is recognized that, from time to time, dispute(s) between the
Company and its employees may occur. The employees will try to settle these
differences as quickly as possible with their immediate foreman or supervisor.
The employee has the right to be accompanied and assisted by a steward or Chief
Steward. If the disagreement cannot be resolved between the parties, a grievance
may be filed. A “grievance” is a dispute as to the interpretation, application,
or alleged violation of any of the provisions of this Agreement.
Section 2. Should a grievance arise that is not verbally settled with the
immediate supervisor, an earnest effort will be made to settle such grievances
in the following manner:

  Step 1:     The grievance shall be presented in writing to the Human Resources
Department within fifteen (15) days from the time the employee or filing Union
Steward, Chief Steward, or Union President has knowledge of the occurrence. The
supervisor has fifteen (15) days to respond in writing to the grievance. If the
supervisor’s written answer is not accepted, the Union must advance the
grievance through the Human Resources Department to the applicable manager or
his designee in writing within fifteen (15) days following the supervisor’s
written answer.     Step 2:     The applicable manager or his designee will have
up to fifteen (15) days to conduct a grievance meeting. The meeting will be
comprised of no more than three Union Representatives and up to three Company
Representatives, to include at least one representative from the department from
which the grievance arose. In an earnest effort to resolve the dispute, the
Company and Union will disclose throughout the grievance process, facts and
information relied upon. Following the meeting the Company will have fifteen
(15) days to respond in

7



--------------------------------------------------------------------------------



 



      writing to the grievance. The Union will have fifteen (15) days to respond
in writing to the Companies’ answer from the second step meeting.

Section 3. Failure by either party to comply with the time limits set forth in
this Article shall result in the grievance being advanced to the next step. The
time limits set forth in this Article may be extended, in writing, by mutual
agreement, on a case-by-case basis. The Company will pay for time spent by Union
representatives in grievance meetings that are scheduled during their regular
working hours.
Section 4. If the answer from the grievance Step 2 meeting is not accepted by
the Union, the grievance will automatically be referred to arbitration. The
Company and Union will agree on a tentative date for the arbitration, not to
exceed 50 days following the Union’s notice to the Company that they do not
accept the Company’s Step 2 response.

  a.   The Company and the Union mutually agree to select a three (3)-member
arbitration panel. The arbitrators will normally reside in the State of Montana
and will have direct experience in collective bargaining disputes. The parties
will establish a rotation for the arbitration panel. Following the hearing, the
arbitrator’s decision will be reduced to writing and submitted to both parties
within five (5) working days from the date of the hearing.     b.   Should the
members of the panel be unavailable or in instances where the Company and the
Union determine not to use a member of the Panel, the following procedure will
be utilized. The parties shall refer the grievance to the Federal Mediation and
Conciliation Service. The parties shall request the Federal Mediation Service to
submit a panel of seven (7) arbitrators. Each party shall have the right to
reject one panel of arbitrators. Striking of the first name shall be determined
by the flip of a coin and then the parties shall alternately strike a name until
one arbitrator is left. The arbitrator shall be notified of selection by a
letter from the parties requesting that the arbitrator set a time for the
hearing, subject to the availability of the Company and the Union
representative. Arbitration hearings shall be held in Billings, Montana.

Section 5. In rendering a decision, the arbitrator will be governed and limited
by this Agreement’s provisions, applicable law, and the expressed intent of the
parties as described in this Agreement. The arbitrator will have no power to add
to, subtract from, or modify any of the terms and provisions of this Agreement,
or substitute his judgment for that of the Company. The arbitrator will confine
his judgment strictly to the facts submitted in the hearing, the evidence before
him, and this Agreement’s express terms and provisions. The arbitrator’s
decision will be final and binding upon the parties.
Section 6. The Company and the Union shall bear the costs of their respective
expenses, and shall share, equally, the cost of the arbitrator.
Section 7. The Union and the employees waive their right to pursue any judicial
or administrative remedy against the Company as to any matter subject to the
procedures established in this Article until such procedures are exhausted. Any
settlement under the procedures established under this Article, short of
arbitration, will be binding upon the Company, the Union, and the employees and
will preclude any further administrative or judicial relief.

8



--------------------------------------------------------------------------------



 



Section 8. Any employee has the right to have a Steward or Chief Steward present
if they are called into a meeting, which may result in disciplinary action.
Section 9. If it is necessary for a steward or Chief Steward to take time off
during their regularly scheduled shift to investigate or resolve a grievance,
they shall request the permission of their immediate supervisor, which
permission shall not be unreasonably withheld. When a steward or Chief Steward
enters an area other than their normal work area, they shall inform the
supervisor of that area of their presence and reason for being there. As well, a
steward or Chief Steward shall inform their supervisor when returning to their
normal work area or duties.
Section 10. Grievances dealing with suspensions and/or discharges will be moved
immediately to Step 2 of the grievance procedure.
Section 11. The Union, by not exercising any functions thus reserved to it or by
exercising any such function in a particular way, shall not be deemed to have
waived its right to exercise such function as set forth in this Agreement.
ARTICLE 7
MEDICAL ARBITRATION
Section 1. In the event a dispute arises concerning the physical fitness of an
employee to return to work or to continue to work, an attempt to resolve the
dispute by conference or consultation between a licensed physician selected by
the Company and a licensed physician selected by the Union shall first be made.
Section 2. If no satisfactory conclusion is reached by the above, and the Union
so elects, a Board of three (3) licensed physicians will be selected, one by the
Company, one by the Union, and one by the two so-named, who will decide the
case. The decision of the Board shall be final and binding on both parties to
the Agreement and retroactive to the date the dispute arose.
Section 3. The Company shall bear the expense of the physician of its choice,
and the Union shall bear the expense of the physician of its choice. The expense
of the third physician shall be paid by the losing party. In the event that the
decision of the Board does not result in a clear-cut losing party, the expense
of the third physician shall be borne equally by the parties.
ARTICLE 8
HEALTH AND SAFETY
Section 1. The Company and the Union believe an effective health and safety
program is essential for employee morale and well being, as well as the
long-term viability of the Company. Accordingly, the Company recognizes its
obligation to prevent, correct and eliminate all unhealthy and unsafe working
conditions and practices. Employees are also expected to recognize, address and
report unhealthy or unsafe working conditions. Further, employees

9



--------------------------------------------------------------------------------



 



shall follow all Company safety and health rules and procedures and comply with
applicable State and Federal regulations.
Section 2. The Company will recognize one (1) Joint Health and Safety Committee
for the Nye facilities and one (1) Joint Health and Safety Committee for the
Columbus facilities. The Nye Committee will consist of six (6) Union
representatives and six (6) Management representatives. The Company and the
Union will keep each other informed of their respective Committee members. These
Committees will meet monthly to discuss health and safety issues, recommend
corrective actions, and communicate health and safety information back to
employees.
Section 3. Time spent in Joint Health and Safety Committees meetings and
approved activities will be considered as time worked. All matters considered
and handled by the Joint Health and Safety Committees will be reduced to
writing, and the joint minutes will be maintained and communicated at the
monthly Joint Health and Safety Committee meetings.
Section 4. The Joint Health and Safety Committee will assign (at their
respective leadman rate) one bargaining unit employee to act as a Health and
Safety Representative for the Nye mine. The Health and Safety Representative
shall serve at the discretion of the Joint Health and Safety Committee and will
be reviewed annually by the Nye facilities Joint Health and Safety Committee.
The Committee shall establish duties and responsibilities as well as
qualifications for the Representative. The Representative shall provide updates
to the Committee on a monthly basis and administratively shall report to the Nye
Safety Manager.
Section 5. The Company will conduct occupational health and medical monitoring
to measure exposures in the workplace as appropriate, or upon the recommendation
of the appropriate Health and Safety Committee. Results will be distributed to
the appropriate Health and Safety Committees and the Local Union President, to
the extent that employee confidentiality is not compromised.
Section 6. The Company will pay for required medical examinations and the
results will be kept in the employee’s confidential medical file. Upon request,
a copy of these records will be provided to the affected employee. Required
medical examinations must be scheduled on employees day off and the Company will
pay employees at their base rate pay, four (4) hours pay for any Company
required medical examination.
Section 7. Personal protective equipment (PPE) required by statute, Company
policy or for special tasks not regularly performed will be provided by the
Company at no cost to the employee. Upon employment, the Company will provide a
one-time allocation of other Company required personal protective equipment. The
Company will allow employees to purchase subsequent or additional personal
protective equipment through the warehouse at Company cost. Employees whose PPE
is damaged or destroyed through abnormal conditions, not attributed to abuse,
will receive replacement PPE through the warehouse at Company expense. Employees
will receive replacement PPE, excluding boots, when the PPE is damaged or worn
out and not attributable to abuse and is returned to their supervisor.

10



--------------------------------------------------------------------------------



 



Section 8. Prescription safety glasses will be provided at a rate of one
(1) pair per year. Replacement non-prescription safety glasses will be
available.
Section 9. The Company will provide for an ongoing health and safety training
program. The content of health and safety training courses will be reviewed with
the Health and Safety Committees prior to selection. Time spent on Company
approved training will be considered as time worked. The cost of Company
approved training will be paid by the Company and expenses reimbursed based on
current Company policy.
Section 10. No employee will perform unsafe work or be required to perform
unsafe work. Employees performing unsafe work or unsafe practices will be
subject to disciplinary action, up to and including discharge. Refusal to
perform unsafe work will not warrant or justify any present or future
disciplinary action.
ARTICLE 9
SENIORITY
Section 1. Continuous service shall be determined by an employee’s date of
original employment with the Company, or predecessor companies Chevron or
Manville, if there has been no break in service. Continuous service shall apply
only for purposes of applicable benefit plans and earned vacation.
Section 2. Union seniority shall be determined from the employee’s date of
original employment with the Company in bargaining unit positions at its
facilities covered by this agreement, or with predecessor companies Chevron or
Manville, if there had been no break in service.
Section 3. Union seniority shall be lost if:

  A.   the employee quits.     B.   the employee is discharged for just cause.  
  C.   The employee fails to work for any reason for two (2) years, or length of
service, whichever is less.     D.   The employee fails to return to work after
discharge from the military service in accordance with USERRA.     E.   the
employee fails to return to work upon termination of a leave of absence.

In addition beginning with the effective date of this agreement, an employee’s
seniority shall be lost if the employee is promoted to a full-time
non-bargaining position for a period in excess of ninety (90) calendar days.
If an employee is re-employed subsequent to termination for an above-stated
cause, said employee shall be considered a new employee for seniority purposes.

11



--------------------------------------------------------------------------------



 



Section 4. A seniority list shall be compiled and revised as necessary, but no
less often than every six (6) months. The current seniority list will be posted
in the workplace, with a copy to the Local Union President.
Section 5. In the event there is a tie based on seniority dates, seniority
shall, in each application, be decided by the birthday rule. For example, a
January 1 birth date would be senior over any other date in a calendar year,
without the employee’s age being a factor.
ARTICLE 10
JOB POSTINGS

Section 1.     Whenever the Company determines a vacancy, other than a temporary
vacancy, exists in any biddable job classification or a new job becomes
available, the Company will post a job bulletin covering such classification on
the bulletin boards in all of the following departments:

     a. Mine
     b. Concentrator/Concentrator Maintenance/Surface
     c. Mine Maintenance
     d. Warehouse
     e. Metallurgical Complex/Smelter/BMR/Laboratory/Maintenance.
The bid will remain posted for ten (10) consecutive days. Employees desiring to
bid on the vacancy shall apply in writing to the Human Resources Department
within the allotted ten (10) days. Upon request, a copy of the job posting and
of all bids shall be provided to the Local Union President. At the end of the
ten (10) days, the successful, senior qualified candidate will be determined
based on union seniority. If no qualified candidate from within the bargaining
unit applies or no bid is received within the time frame set forth above, the
job may be filled by the Company from any other sources. Any job posting that
has not been filled within sixty (60) days of the date of original posting shall
expire.
For purposes of this Article, it is understood that an employee’s qualifications
to perform a job will be based on any relevant job-related criteria, utilizing
established Job Classification — Task Proficiency Matrices. The requisite
skills, knowledge and ability to perform the relevant tasks of the job may be
determined through tests, licenses or certifications. Employees who have
incurred any of the following in the twelve (12) months prior to bidding or
promotion are not entitled to consideration for advancement:
     a. one (1) or more suspensions, or
     b. two (2) or more written safety-related disciplinary actions, or
     c. one (1) or more MSHA/OSHA medical reportable/recordable incidents

12



--------------------------------------------------------------------------------



 



Section 2. If a new test is to be created or an existing test changed or
eliminated, the company will first work with the Union President and the Chief
Steward of the affected department to reach mutual agreement on the new test. If
the parties aren’t able to agree on such new test or changes, the Union may file
a grievance as to the reasonableness of the test as set forth in this Agreement.
Section 3. Laid off employees, who have seniority rights, shall be eligible to
bid on all job postings, in accordance with Article 15, Lay-Off and Recall.
Section 4. From time to time, temporary vacancies of less than ninety
(90) calendar days may occur due to illness, injury or an abnormal increase in
workload. Vacancies of this nature will be filled at the Company’s discretion.
Full-time job assignments so filled shall be open for bidding within forty-five
(45) calendar days as set forth above.
Section 5. If the successful bidder proves unsatisfactory after a thirty
(30) day evaluation period, or chooses not to continue in the new position
within the thirty (30) day evaluation period, the employee will be returned to
the position last held with no loss of seniority. The Company will then fill the
position with the next senior qualified candidate from the original posting. Any
employee determined to be unsatisfactory after the 30 day period will be
notified in writing with a copy to the Worker’s Committee member from that area.
The employee will be returned to the previous job classification with no loss of
seniority.
Section 6. The Company will award the bid and, to the extent practicable, will
transfer the successful bidder to the awarded position within twenty (20) days
of acceptance. In the event the Company cannot allow the employee to transfer
without negatively impacting the respective operation, the employee will be paid
at the higher rate of pay beginning the twenty-first (21st) day after
acceptance.
An employee who is awarded a job posting outside his/her department cannot bid
for another job for a period of one (1) year. An employee who is awarded a job
posting within his department cannot bid for another job for a period of four
(4) months.
Section 7. The Company shall have fifteen (15) days to respond in writing to all
upgrade requests made using the Upgrade Request Form. If the upgrade request is
denied, the written response will include the reason for denial and include a
plan describing what is necessary for the employee to qualify for an upgrade.
Such plan will give the employee opportunity to fulfill all needed requirements
in a timely manner. Failure to do so may be grieved.

13



--------------------------------------------------------------------------------



 



ARTICLE 11
PROBATIONARY PERIOD
Section 1. All new employees (including persons who have broken prior service)
will be considered probationary employees for a period of seven hundred eighty
(780) hours worked. Probationary employees shall be subject to transfer,
promotion, demotion, layoff and/or discipline including discharge, at the sole
discretion of the Company.
Section 2. Employees continued in employment after the end of the probationary
period shall become full-time employees and shall be credited with continuous
service from the original date of hire.
Section 3. Unless Company policies provide otherwise, probationary employees
will not be eligible for any benefits granted to regular employees under this
Agreement. No terms of this Agreement other than this Article and the
appropriate wage rate will apply to probationary employees.
ARTICLE 12
PERFORMANCE IMPROVEMENT PLAN /
PROGRESSIVE DISCIPLINE
Performance Improvement Plan
Section 1. The purpose of the performance improvement process is to provide the
Union and the Company with a uniform and fair method of addressing job
performance issues.
Section 2. When a job performance problem has been identified and the severity
of the problem does not warrant progressive discipline, the following procedure
will be used in an attempt to improve performance and/or to modify behavior.
A meeting will be held with the employee within seven (7) working days of the
Company’s last indication of the performance problem. At the meeting, the
following will take place: The problem will be identified, and the Company
representative will listen to the employee’s perspective on the problem and will
be counseled. The Company will make an evaluation if the problem is likely to
recur. If it is unlikely that the problem will recur, the issue will be dropped.
Section 3. If there is a probability that the problem will recur, then a
Performance Improvement Plan (PIP) will be developed with the employee.
The plan will include: a statement of the plan’s objective, a description of the
way in which performance improvement will be measured and identification of the
date when the plan will be reviewed, the “plan completion date” must be stated
on the PIP and cannot exceed one year in duration. All plans will be given to
the employee with a copy to the Union President.

14



--------------------------------------------------------------------------------



 



When a Performance Improvement Plan has been successfully completed, it will
remain in the supervisor’s working file until twenty-four (24) months after it
was originally written. After successful completion, it can only be cited as a
basis for other PIP’s or discipline when the behavior involved is the same as or
similar to the behavior which caused the writing of the original PIP.
Twenty-four (24) months after the date the PIP originated, it will not be cited
for other PIP’s, discipline or job performance issues. The PIP original copy
will remain in the employee’s personnel file, located in the Human Resources
Office.
Progressive Discipline
Section 1. If an employee fails to successfully complete or repeats the problem
the Performance Improvement Plan was designed to correct, a meeting will be held
with the employee, the Union and the Company. The Company will listen to the
employee’s reasons for not successfully completing the PIP. As a result of this
meeting, the Company has the right to begin the progressive disciplinary
procedure as follows:
          Step 1: Written Warning
          Step 2: One (1) day suspension without pay
          Step 3: Three (3) day suspension without pay
          Step 4: Discharge
Any employee required to have a working suspension, shall not work at their
regular job, but shall perform safety related tasks.
Section 2. The type of progressive discipline given will be based upon the
severity of the problem. Progressive disciplinary procedures may be taken by the
Company for just cause. In cases of written warnings and suspensions, the
Company will meet with the employee regarding the Performance Improvement Plan.
The employee will also be informed that further failure to improve performance
will result in the more severe discipline up to and including discharge.
Termination of employment will be in cases where the severity of the problem
justifies termination or in cases where other progressive disciplinary steps
have been taken.
Section 3. A Union representative will be present, if available, at the meeting
with an employee establishing a PIP plan or upon the issuing of discipline. An
employee may elect not to have a Union representative present.
Section 4. Records of disciplinary action will remain in the employee’s
personnel file for twenty-four (24) months from the date it was originally
written. Twenty-four (24) months after the date it originated, the disciplinary
action will not be cited for other progressive discipline or job performance
issues.

15



--------------------------------------------------------------------------------



 



ARTICLE 13
HOURS OF WORK AND OVERTIME
Section 1. The normal workweek will begin at 7:01 a.m. each Tuesday and end at
7:00 a.m. the following Tuesday. Overtime will be paid for all hours worked in
excess of forty (40) hours during a workweek.
Section 2. Changes in working schedules (other than temporary incidental
changes) will be discussed in a MUC meeting prior to implementation and will be
included on the agenda, distributed to the members prior to the scheduled
meeting.
Section 3. An employee who has been requested by the Company to remain at work
after his regular scheduled shift or an employee who is required to work on his
regularly scheduled day off will be paid at the time and one-half rate (11/2)
for work actually performed.
Section 4. An employee who is required to attend a company sponsored training
program which is not at his regularly scheduled work site shall be paid his
regularly scheduled hours of work at his base rate.
Section 5. An employee who is called back for immediate work after leaving
Company property or who is called for immediate work outside their scheduled
working hours, and actually begins working, will be paid time and one-half
(11/2) for work actually performed. Under this Section, employees will be called
out and paid for a minimum of four (4) hours at the time and one-half (11/2)
rate. A called out employee shall also receive 1 hour at time and one-half rate
(11/2) in lieu of travel time and mileage.
Section 6. If an employee’s regularly scheduled shift is canceled less than
ninety (90) minutes before it is scheduled to begin, the employee will either
work a minimum of four (4) hours or be paid four (4) hours at his regular hourly
rate in lieu of work.
Section 7. Upon prior approval of the supervisors involved, employees may
mutually agree to exchange shifts or days off provided the exchange does not
cause any disruption or increased cost to the Company, and that the exchange
does not cause the employee to be on duty more than sixteen (16) hours in any
twenty-four (24) hour period. Such requests may not be unreasonably withheld and
will not be considered as flex time.
Section 8. The Company agrees that overtime will be distributed as uniformly and
equally as possible and practical within each classification. Employees will not
be forced to work overtime as long as there are employees in their
classification who are qualified and willing to work such overtime. If no
qualified employees volunteer to accept requested overtime, the Company will
assign the overtime to a qualified employee, based on reverse order of union
seniority. Employees who decline offered overtime will be charged for the
overtime offered as if it has been worked for the purpose of overtime
allocation. The existing overtime practices will be continued through the life
of this Agreement.

16



--------------------------------------------------------------------------------



 



Section 9. Any employee who has worked sixteen (16) consecutive hours will be
compensated at double (2) time for all hours worked over sixteen (16). Any
employee who has worked sixteen (16) or more hours will be allowed a rest period
of at least eight (8) hours with no loss of overtime pay.
Section 10. Pyramiding of overtime is prohibited.
Section 11. For the purpose of computing weekly overtime the following will be
considered as time worked: holidays, jury/witness service, Union business
involving contract administration or negotiations for the purpose of renewing
this Agreement, which fall on an employee’s regularly scheduled work day; or
meetings, training and conferences required by the Company. These hours will not
exceed the number of hours in the employee’s normal workday.
Section 12. Except for the first shift worked for each work rotation, an
employee will be given twenty-four (24) hours notice of a change in shift. In
the event that such twenty-four (24) hours notice is not given, the employee
shall receive one and one-half (11/2) times their base rate for all hours worked
on the first shift of the change. This does not apply to employees requesting
change of rotation.
Section 13. Employees who work a shift beginning at 2:00 p.m. but no later than
4:00 a.m. will be paid a shift differential of fifty cents ($.50) per hour.
ARTICLE 14
SICK/PERSONAL LEAVE/ATTENDANCE
Section 1. Effective January 1, 2012 and each January 1 during the term of this
Agreement, employees who have completed their probationary period shall have
available six (6) full or partial, paid or unpaid days for sick/personal leave
each year. This leave is intended for time for which the employee is absent for
reasons of non-work related sickness, injury or accident, emergency or personal
business.
Section 2. In order to receive payment for hours absent in a shift under this
Article, employees shall be required to submit on the first shift worked after
the absence(s), a doctor’s statement verifying the employee’s inability to work
due to his/her own non-occupational illness or injury.
Section 3. Commencing March 2013, each year thereafter, employees shall be paid
a bonus for all sick/personal days not used from January 1 of the previous year
to January 1 of the current year. Such bonus shall be paid as follows:

17



--------------------------------------------------------------------------------



 



      No. of Unused Days   Bonus Calculation
6
  2.00 X hours/shift X base rate X 6 days
5
  1.75 X hours/shift X base rate X 5 days
4
  1.50 X hours/shift X base rate X 4 days
3
  1.50 X hours/shift X base rate X 3 days
2
  1.00 X hours/shift X base rate X 2 days
1
  1.00 X hours/shift X base rate X 1 day

Section 4. Pursuant to the Family and Medical Leave provisions in Article 22,
employees who qualify for Short Term Disability benefits are required to use
available vacation, the personal holiday and/or sick/personal days (or a
combination thereof) to satisfy the waiting period. The Company will waive the
advanced notice requirement for an employee electing to use paid vacation.
Section 5. Upon completion of their probationary period, employees shall be
granted a pro-rated number of full or partial, unpaid or paid sick/personal days
available for use in the remainder of the contract year. Employees completing
their probationary period in January, February or March are eligible for four
(4) sick/personal days; in April, May or June, three (3) days; in July, August,
or September, two (2) days; or in October, November, or December, one (1) day.
Section 6. To maintain order and efficiency in the Stillwater Mining Company
operation, employees must be available to perform their work on a full-time
basis. Good attendance, including reporting to work on time, is a condition of
continued employment.
Section 7. Any excused time off covered in the Collective Bargaining Agreement
or under State or Federal employment law will be excluded from this Article;
however, proper reporting off procedures must be followed for all absences.
Section 8. Reporting Off. Employees must call Dispatch at least thirty
(30) minutes prior to the start of their shift and state the reason for the
absence. Calls must be made by the employee and not from spouses, family members
or others. Employees who report off properly will use one (1) sick/personal day
for each absence.
Section 9. Tardy. Employees will be considered Tardy should he/she report to
work within ninety (90) minutes at the Nye mine site or ninety (90) minutes at
the Columbus facility from the start of his/her scheduled shift. Employees that
will be tardy should make reasonable efforts to contact the Company prior to the
start of their shift. Employees who are tardy will use one (1) sick/personal day
upon the third offense. Every tardy thereafter, and within the twelve (12) month
calendar year, will result in the use of one sick/personal day.
Section 10. Employees who fail to properly report off shall be defined as AWOL
and shall be charged sick/personal days as follows:

  a.   Employee fails to report off properly, but calls within one hour after
the start of shift — uses 2 sick/personal days     b.   Employee does not call
off — uses 3 sick/personal days

18



--------------------------------------------------------------------------------



 



Section 11. Employees who have further absence(s), not otherwise provided for in
this Agreement, will be discharged.
ARTICLE 15
LAY-OFF AND RECALL
Section 1. For the purpose of lay-off and recall, qualifications to perform the
job(s) concerned and seniority shall apply. The employee(s) with the least
seniority in the affected classification within the department shall be the
first full-time employee laid off in each department, and so on. Employee(s)
displaced from their classification(s) shall first be entitled to displace the
junior employee in their department provided they are qualified to perform the
work involved. Employee(s) not qualified to displace junior employees within
their department shall be entitled to displace the junior employee in other
departments, based upon Union seniority, provided they are qualified to perform
the work involved. Upon recall, the last full-time employee laid off will be the
first full-time employee recalled, providing such employee is qualified to
perform the job in question, utilizing Union seniority. Temporary employees and
probationary employees will be laid off prior to employees on the seniority
list, unless the temporary or probationary employees have special skills not
held by regular employees.
Section 2. An employee has fifteen (15) days to respond to a recall to work by
certified mail. The fifteen (15) days will begin running when the Company makes
its initial attempt to recall. Unless other arrangements are made, the recalled
employee will have up to fifteen (15) days to return to work after responding to
the Company’s offer. Failure to respond or return to work within the time limits
outlined in this Section will result in a loss of seniority.
Section 3. The Company will meet with the MUC Committee to discuss any layoffs
or reduction-in-force prior to implementation. The Company shall notify the
Union of any pending layoff or reduction-in-force as far in advance as possible.
In the event of a short-term layoff (less than ninety (90) days in duration),
the Company will maintain its portion of the cost to maintain Company benefits
during said layoff.
Section 4. For purposes of this Article, it is understood that an employee’s
qualifications to perform a job will be based on any relevant job-related
criteria, utilizing established Job Classification — Task Proficiency Matrices.
The requisite skills, knowledge and ability to perform the relevant tasks of the
job may be determined through tests, licenses or certifications.
Section 5. If a new test is to be created or an existing test changed or
eliminated, the company will first work with the Union President and the Chief
Steward of the affected department to reach mutual agreement on the new test. If
the parties aren’t able to agree on such new test or changes, the Union may file
a grievance as to the reasonableness of the test as set forth in this Agreement.
Section 6. Employees on lay off are required to inform the Company of any
address changes via Certified Mail.

19



--------------------------------------------------------------------------------



 



Section 7. If a laid-off employee, with recall rights, refuses a reinstatement
offer, the employee forfeits his/her Union seniority.
ARTICLE 16
SEVERANCE PAY
Section 1. Any full time employee who is laid off as a result of a long-term
reduction-in-force (90 days or more), and having been in continuous full-time
service of the Company for at least one (1) year immediately prior to such
lay-off shall be given one (1) week’s pay for each year of service with the
Company at the employee’s present base rate up to a maximum of fifteen
(15) weeks’ pay to be paid within thirty (30) days of lay-off.
Any full-time employee who is laid off and granted severance pay pursuant to
this section, if re-employed and subsequently laid off through a
reduction-in-force, shall be denied a second severance pay allowance unless
continuous service since re-employment has been one year or more. Any employee
who, is laid off or whose employment is severed and granted severance pay
pursuant to this Section, returns to active work within a length of time which
is less than that paid as severance, may continue to reimburse the Company the
excess severance pay within sixty (60) days of recall. Any excess severance pay
repaid to the Company as set forth above, shall be paid to the employee in the
event of a subsequent lay-off.
ARTICLE 17
CLASSIFICATION AND WAGES
Section 1. The classifications and rates of pay attached hereto as Appendix “A”
shall be made a part of this Agreement and shall continue in effect for the
duration of this Agreement.
Section 2. The proposed creation of a new classification(s) or the elimination
or change of an existing classification(s) shall first be discussed at a meeting
of the MUC Committee. If the parties are unable to agree on such new
classification(s) or changes, the Union may file a grievance as set forth in
this Agreement.
Section 3. Employees temporarily assigned to work in a classification other than
their current classification will continue to be paid the rate of pay for their
current classification.
Section 4. Supervisory or other management personnel shall not perform work
which is normally performed by bargaining unit personnel, except for training or
instruction, investigation, testing, emergencies, and situations in which no
qualified bargaining unit employee is available to do the job required.

20



--------------------------------------------------------------------------------



 



Section 5. If a full-time employee is demoted, through no fault of their own,
from their regular classification, the employee will receive the higher rate of
pay for a period one (1) week for each full year of service at the previous
classification, at the time assigned to the lower classification. There will be
no pyramiding of rate retention under this Article.
Section 6. Employees classified as leadmen or when day-rated as leadmen are not
empowered to take disciplinary action, discharge, evaluate, schedule time off,
medically test and medically report.
ARTICLE 18
BENEFITS
Section 1. The Company will provide bargaining unit members with the benefits
described in this Article.
Section 2. There will no unilateral changes by the Company to benefit levels
during the life of this Agreement, except those required by regulatory agencies.
Section 3. BENEFIT PLANS

  A.   Health Insurance & Wellness Program (medical, dental and prescription)

  •   The Company will pay 80% of premium and Employee will pay 20% of the
premium. Employee premiums will be deducted on a pretax basis. Employee
contributions will be subject to adjustment on January 1 of each year of this
Agreement.     •   Deductible: $200 Individual, $400 Family     •   Deductible
applies to all services, excluding preventive care     •   Out-of-Pocket
Maximum: $1,000 Individual, $2,000 Family     •   Deductible does not apply to
Out-of-Pocket Maximum     •   Preventive care services: No deductible. Payable
at 100% of the allowable fee.     •   Prescriptions

         
 
  Generic $5   (30 day supply)
 
  Formulary $20   (30 day supply)
 
  Non-Formulary $30   (30 day supply)

  •   Some maintenance type prescriptions, i.e., high blood pressure,
cardiovascular, insulin. etc., are available in a 90-day supply for the price of
(2) co-pays through a mail order pharmacy.     •   Accident benefit: No
deductible. Payable at 100% of the allowable fee, provided services are obtained
within 90 days of the Accident. After 90 days or $500, whichever comes first,
general Plan Benefits apply.     •   Treatment of Chemical Dependency is subject
to pre-authorization and case management.     •   Wellness program
participation: $75/month premium rebate, for each employee and spouse covered by
the plan.

21



--------------------------------------------------------------------------------



 



  •   Wellness Committee will consist of no less than one (1) Union
representative from Columbus, and two (2) Union representatives from Nye.     •
  Dental work involving crowns are designated Type II service.

  B.   Short Term Disability

  •   Eligibility: All full-time active employees who regularly work at least 30
hours per week and have completed one (1) year of continuous service.     •  
Elimination Period: Loss of wages for 40 hours or 5 scheduled shifts, whichever
is less, for Disability due to a non-occupational injury or illness.     •  
Schedule of Benefits

         
 
  Less than 1 year of Company seniority   no benefits  
 
  1 year of Company seniority, but    
 
  less than 5 years of Company seniority   60% benefit up to 26 wks  
 
  5 years or more of Company seniority   100% benefit up to 26 wks

  C.   Long Term Disability

  •   Eligibility: All full-time active employees who regularly work at least 30
hours per week and have completed one (1) year of continuous service.     •  
Waiting Period: 180 days     •   Benefit: 60% of regular pay, not to exceed
$6,000 per month subject to reduction by deductible sources of income or
Disability Earnings     •   Maximum Period: Age 65

  D.   401(k) Plan and Trust

  •   Employer contributions are equal to a 1 to 1 match based on an employee’s
pretax contributions up to 6%. Commencing on January 1, 2012 the match will
increase to 7%. Commencing on January 1, 2013 the match will increase to 8%.    
•   Employer matching contributions made in non-restricted Company stock     •  
Maximum employee deferral rate will be no less than 20%; subject to Plan
guidelines and limitations     •   During the term of this Agreement, the
Company retains the ability to change the form of match (cash or stock).


E.   Vision Service Plan
F.   Company Sponsored Life Insurance and Accidental Death & Dismemberment
G.   Employee Assistance Plan and Nurse Advisor
H.   Flexible Spending Accounts

Section 4.   Revised benefit brochure will be distributed to all employees
periodically. This information is being provided as a summary only and not
intended to replace or amend and benefit Plan Documents or Summary Plan
Descriptions.

22



--------------------------------------------------------------------------------



 



ARTICLE 19
HOLIDAYS
Section 1. The following days shall be considered holidays:

     
New Year’s Day
  Good Friday
Memorial Day
  Independence Day
Labor Day
  Thanksgiving
Day after Thanksgiving
  Christmas Eve
Christmas Day
  Personal Holiday **

 

**   Personal Holiday: Any day during the calendar year which the employee
elects to take with advance notice to, and approval from, the Company as set
forth in Section 3 of this Article.

Section 2.
Pay for Holidays Worked
Employees who have completed the probationary period and work on any of the
above holidays will receive:

  A.   pay at the rate of time and one-half (1 1/2) for all hours worked, and  
  B.   pay at the regular straight-time rate for all hours worked on the
holiday.

However, an employee absent on either the scheduled workday before or after the
holiday will not receive pay under Section 2.B. of this Article if the absence
is not approved by the Company. To be approved, the reason must be both
verifiable by and acceptable to the Company.
Pay for Holidays Not Scheduled to Work
Employees who have completed the probationary period and are not scheduled to
work on any of the above holidays will receive:

  A.   pay at the regular straight-time rate for eight (8) hours;

However, an employee absent on either the scheduled workday before or after the
holiday will not receive pay if the absence is not approved by the Company. To
be approved, the reason must be both verifiable by and acceptable to the
Company. An employee who is receiving disability benefits on both the scheduled
workday before and after the holiday will not receive pay for the holiday.

23



--------------------------------------------------------------------------------



 



Pay for Holidays Scheduled, But Not Worked

  A.   Employees who have completed the probationary period and are scheduled to
work on any of the above holidays but fail to work will not receive holiday pay.

Section 3. Employees will be entitled to one (1) personal holiday which may be
taken after the employee has completed their probationary period, provided at
least one (1) week’s notice is given to the Company. Scheduled annual vacation
shall take precedence over the scheduling of personal holidays. The employee’s
personal holiday or one of the employee’s eligible vacation days may be used as
a No Notice day without prior approval as described above. Proper call off
procedures must be followed to use this No Notice provision.
In the case where more than one employee per crew requests to take a personal
holiday on the same day, union seniority will govern if the personal holiday has
been scheduled between January 1 and March 31 of any year. Personal holidays
will be allocated on a first come, first serve basis if scheduled after April 1
of any year.
Personal holidays will be allocated and granted based on operational needs and
the wishes of the employee, not unreasonably denied. No more than one (1) person
per crew shall be allowed off on personal holiday on any particular day, except
at Company discretion.
If the personal holiday is not used in the calendar year, the employee will be
paid for eight (8) hours for the personal holiday at their base rate. Personal
holidays may not be banked or carried over into the next year.
Full-time employees with at least one (1) year of continuous service who
terminate or are laid off shall receive pay in lieu of the current year’s unused
personal holiday.
Section 4. An employee who works on a higher rated job, other than their regular
job, on the last scheduled shift immediately preceding and the first scheduled
shift following an unworked holiday will receive holiday pay for such holiday at
the rate of the higher rated job. An employee who works on a higher rated job,
other than their regular job, on a holiday shall be paid for such holiday at the
holiday rate for the higher rated job.

24



--------------------------------------------------------------------------------



 



ARTICLE 20
VACATION
Section 1. Employees will be eligible for paid vacation time in accordance with
the following provisions.

      In Each Calendar Year In Which an Employee Completes   Amount of Paid
Vacation Available      
1st through 4th year of service
  80 hours
5th through 9th year of service
  120 hours
10th through 20th year of service
  160 hours
21st year of service
  170 hours
22nd year of service
  180 hours
23rd year of service
  190 hours
24th year of service
  200 hours
*25th year of service or more
  240 hours

 

*   Employees beginning their 25th year or more of service will be credited new
hours on January 1, 2012.

Section 2. At the beginning of the calendar year, each full-time employee who
has completed one year of continuous service will be credited with vacation
based on length of service. Upon successful completion of their probationary
period, employees who have credited service prior to January 1 of the current
year will be eligible for a pro-rated regular vacation. Such pro-rated vacation
shall be based on time worked in the preceding year and shall be scheduled, paid
and administrated in a manner equal to other regular vacation. Vacation must be
taken in full-shift increments, unless shift scheduling dictates otherwise.
Vacation may, at Company request, be “carried over” into the next calendar year.
All unused vacation will be paid to the employee. Vacation requests must be
pre-authorized by the supervisor at least one calendar week in advance. One of
the employee’s eligible vacation days or personal holiday may be used as a No
Notice day without prior approval as described above. Proper call off procedures
must be followed to use this No Notice provision.
Section 3. At the beginning of each calendar year, full-time employees who have
completed fourteen (14) through twenty four (24) years of continuous service
will receive a one thousand dollar ($1,000) bonus.

25



--------------------------------------------------------------------------------



 



Section 4. Vacation schedules shall be posted or circulated among employees
during the month of January of each year for employees to indicate their
vacation preference. Vacation request forms will be utilized, with a copy of the
approved form returned to the employee by February 15th. Vacation will be
scheduled to meet the preference of employees whenever possible. In case of
conflict over any vacation period, vacation will be granted in order of union
seniority. Where an employee elects to split vacation, that employee’s Seniority
rights shall prevail only for the first choice until all other employees in the
vacation unit have had their first choice. It is understood that the Company
retains the right to schedule vacations as a operational conditions dictate;
however, no employee shall be forced to take vacation which has already been
approved at a time undesirable to the employee.
Section 5. Holidays falling during an employee’s vacation will be compensated
for by holiday pay or by a one-day extension of the vacation, as the employee
elects. If the employee elects to extend the vacation it will be their next
scheduled shift.
Section 6. Employees who do not take unused vacation at Company request may be
paid in lieu of, in addition to the amount earned by the employee based on time
actually worked. If, due to an extreme situation, the Company requires an
employee to work during a previously scheduled vacation, the Company will make
the employee whole for any verifiable, non-refundable expenses incurred by the
employee. Subject to the provisions of Section 2 of this Article, employees may
choose to receive pay in lieu of time off for vacation. For purposes of this
Article, a full-shift of vacation will be determined by the number of hours that
the employee is normally scheduled to work. Example: An employee working a
10-hour shift will be required to take 10 hours vacation per day.
Section 7. An employee may request their vacation date be changed and the
Company may grant such request, based on operating needs and the existing
approved vacation scheduled.
Section 8. An employee terminating service with the Company, for any reason, who
has not taken the vacation due that year, shall be paid for the same at the time
of termination. In the event part of the vacation has been taken, the employee
will be paid for the unused portion not taken. In addition, for each complete
calendar month worked during the current year, employees will receive 1/12
(one-twelfth) of their earned vacation allotment.
Section 9. Full-time employees with a least one (1) year of continuous service
who are laid off or whose employment is terminated shall receive pay for any
unused vacation, including a pro-rated amount earned in the current year.

26



--------------------------------------------------------------------------------



 



ARTICLE 21
UNION LEAVES OF ABSENCE
Section 1. The Company may grant a leave of absence, without pay, for Union
officials or members to attend Union functions. Such leaves shall be granted
based on operating requirements of Company, but shall not be unreasonably
withheld. Employees shall retain service, seniority and benefits during such
leaves of absence.
Requests for such leaves must be made by the Union to the Company, and should be
made with as much advance notice as possible, but not less than fourteen
(14) calendar days except in extenuating circumstances.
Section 2. Upon thirty (30) days written notice from the Union, a leave of
absence to perform work for the Union will be granted for one (1) employee for a
period of time of up to one (1) year. The employee may elect to return to the
employee’s previous classification with a thirty (30) day written notice for
reinstatement from the Union to the Company. Such employee will hold and
accumulate seniority and continuous service for all purposes during such leave.
Upon request, the employee will be allowed to continue in the Company Group
Health Plan, and any Disability Plans, by paying the full cost of the benefits
during the leave. Reinstatement will be granted if the employee is physically
able to return to the previously held classification, as determined by the
Company paid physical examination. If the employee is physically unable to
return to the previous held classification, the employee will be allowed to
return to a job the employee is qualified to perform, if such job exists.
ARTICLE 22
FAMILY AND MEDICAL LEAVE
Section 1. The Company will comply with all applicable State and Federal laws,
which address employees’ rights to request or obtain family or medical leaves.
Employees who have been employed for at least one (1) year and worked at least
1250 hours during the preceding twelve (12) month period, shall be granted leave
of absence in the event of: the birth of a child and in order to care for that
child; the placement of a child for adoption or foster care, and to care for the
newly placed child; care for a spouse, child, or parent with a serious health
condition; or a serious health condition that makes the employee incapable of
performing the essential functions of his/her job.
Such leave will be guaranteed for up to a maximum of twelve (12) weeks in a
rolling twelve (12) month period. Leave while an employee is off work receiving
short-term disability benefits or worker’s compensation benefits will be
designated as Family Medical Leave, to the extent that it qualifies under State
or Federal law, and will run concurrently with Family Medical Leave Act “FMLA”
leave.

27



--------------------------------------------------------------------------------



 



Section 2. Request for such leave shall be made through the Human Resources
Department. When the need for leave is foreseeable, the employee shall provide
at least thirty (30) days advance notice. An employee may request more than one
(1) family leave within a twelve (12) month period, but the total time on leave
within that period may not exceed twelve (12) weeks.
Section 3. The employee will provide medical certification to the Company
confirming the need for family and medical leave within 15 days of the request
for leave. The request for such leave may require renewal and new medical
certification submitted to the Company every thirty (30) days.
Section 4. Credited service for all purposes under this Agreement will accrue
during the period covered by the family and medical leave of absence. The
employee returning from family and medical leave will be reinstated to the
position held prior to the leave, or a comparable position.
Section 5. Employees will not be disciplined for absences covered under the
FMLA. Employees will not be required to use vacation for approved FMLA absences.
However, the Company will waive the advanced vacation notice requirement for an
employee electing to use paid vacation for this leave.
Available vacation, the personal holiday and/or sick/personal days (or a
combination thereof) used to satisfy the waiting period for short-term
disability benefits will not be charged against FMLA leave entitlement.
Section 6. Represented Employees that are absent from work due to their own
non-occupational illness or injury and are eligible and approved for leave under
the FMLA but do not qualify for STD benefits will be required to substitute paid
leave for the unpaid leave provided under the FMLA.
Employees absent in the above circumstances will be provided the option of using
available regular vacation, personal holiday and/or sick and personal days as
paid time to be substituted for unpaid Family and Medical Leave. The Company
will waive the advanced notice requirement for an employee electing to use paid
vacation and/or personal holiday. The order and combination of which days to be
used is at the option of the employee, provided that their selection is made in
writing and received by the Human Resources department no later than 15 days
after receiving notice that such selection needs to be made. If the employee
makes no choice to the contrary within the 15 days, the Company will substitute
available sick/personal days, regular vacation and the personal holiday, in that
order, for all unpaid Family and Medical leave taken under the circumstances
described herein.
Section 7. Employees will not perform work for pay while on family and medical
leave, except with written permission of the Company.
Section 8. All other requirements and conditions under the FMLA of 1993 shall
apply.

28



--------------------------------------------------------------------------------



 



ARTICLE 23
MILITARY SERVICE
Section 1. The Company shall accord to each employee who leaves active
employment to enter military service of the United States or Reserve or National
Guard, such rights as the employee shall be entitled to under the Uniform
Services and Reemployment Rights Act (USERRA).
Section 2. With the exception of an Executive Order, any employee who is
required to attend duty for the Reserve of the Armed Forces or the National
Guard shall be paid, for a period or periods not to exceed a total of seventeen
(17) days per calendar year and such pay shall be the excess of the employee’s
base wages over Government base wage for the period of military leave, not to
include any forms of living expenses.
ARTICLE 24
BEREAVEMENT LEAVE
Section 1. In the event of the death of an employee’s immediate family member, a
reasonable period of unpaid leave will be granted to the employee. Immediate
family includes the employee’s spouse, children, stepchildren, parents,
stepparents, brothers, sisters, half brothers, half sisters, stepbrothers,
stepsisters, great grandparents, grandparents and grandchildren, and the parents
and grandparents of the employee’s spouse.
Section 2. To offset the expenses associated with attending the funeral, any
employee who has completed the probationary period will be paid forty (40) hours
of base wages in the event of the death of a spouse, child or step-child, or
twenty-four (24) hours of base wages in the event of the death of any other
immediate family member listed above.
ARTICLE 25
JURY AND WITNESS DUTY
Section 1. Employees selected for jury duty or subpoenaed for witness service
are expected to report for such jury duty or witness service, and will be
allowed the necessary time off to perform such service. Employees shall contact
their Human Resources Representative or immediate supervisor prior to reporting
for jury duty or subpoenaed witness service. An employee who reports and is then
released from such service shall immediately contact the employee’s supervisor
to coordinate return to work. The Company will make reasonable allowances for
travel and shift schedules.

29



--------------------------------------------------------------------------------



 



Regular full-time employees who are absent because of jury duty, government
subpoena where the Company is not a party, or Company subpoena, will be paid the
difference between the jury duties or specified witness pay and their normal
base wages for scheduled shifts missed. Employees will be required to provide
documentation of such service to receive applicable pay.
ARTICLE 26
CONTRACTING OUT
Section 1. The Company, having the availability of equipment, skills, manpower,
or the time to do the work, shall not contract out classified work now being
done by employees of the Company as long as there are qualified employees or
qualified former employees with re-employment rights and provided such
contracting does not result in the layoff of employees or their displacement to
other job classifications covered by this Agreement. This shall not apply to the
installation of equipment or construction or any other activities not ordinarily
done by employees of the Company.
Section 2. Before commencing any major contract job to be performed on the
premises, the Company will notify the Local Union President or designee, in
writing, describing the nature, scope, and expected duration of the work to be
performed. The Company further agrees that it will meet, as necessary, with the
Local Union President or designee, to discuss information concerning contracting
out. Requests for such meetings shall not be unreasonably denied.
ARTICLE 27
MANAGEMENT RIGHTS
Section 1. Management retains all the general and traditional rights to manage
the business as well as any rights under the law or agreed to by the parties.
These rights rest exclusively in management who are the sole decision makers
regarding the operation of the business. The following list of specific
management rights is not intended to be all-inclusive, but simply sets forth
some of those rights considered to be general rights of management. The fact
that a particular management right is not included in the following listing does
not mean the right does not exist.
Section 2. Management retains the right to determine the number of employees
required by the Company at any place from time to time, for any and all
operations; to determine the jobs, content of jobs and to modify, combine or end
any job, department or operation; to hire, classify, transfer, promote, demote
and layoff employees; to determine qualifications, evaluate performance and
assign and direct the workforce; to maintain order and discipline; and to
reprimand, suspend, discharge and otherwise discipline for just cause.

30



--------------------------------------------------------------------------------



 



Section 3. The Company has the right to create and administer rules, policies
and procedures. This will include the right to establish or revise attendance,
work, substance abuse, drug and/or alcohol testing, functional testing and
safety rules. The Company has the right to establish or revise a disciplinary
policy to address violations of these rules.
Section 4. Management retains the right to determine the number and types of
facilities and working places, the kinds and locations of machines, tools and
equipment to be used; and the right to schedule production; to maintain
efficiency; to introduce new or improved research methods, materials, processes,
techniques, machinery and equipment; means of processing, distribution and
mining; to set the standards of productivity and the products to be produced; to
determine employees’ working schedules, including, but not limited to, the
number of hours and shifts to be worked; to determine when overtime work is
necessary and to assign overtime; to choose customers; to utilize part-time and
temporary employees; to decide where or when training on a particular operation
or job is required, how much training is required and the right to move or
retrain employees; to determine the amount and form of any incentive and/or
bonus compensation to be paid in addition to wages; to establish, implement,
modify, suspend or terminate any contract or incentive program; and, to use
independent contractors to perform any work or services provided such
contracting does not result in the layoff of employees covered by this
Agreement.
Section 5. Management’s failure to exercise any right or function reserved to
it, or the exercise of a management right in a particular way shall not prevent
the Company from exercising any of its rights in the future or in some other way
not in conflict with the express provisions of this Agreement. The only
restrictions on management rights will be any documented memorandum of
understanding with the Workers Committee expressly provided for in this
Agreement.
Section 6. The exercise of these rights alleged to be in conflict with any other
provision of this Agreement shall be subject to the grievance and arbitration
procedures herein.
ARTICLE 28
MINE/PLANT CLOSURE
Section 1. The Company agrees it will notify the Union in writing of any
mine/plant closure at least thirty (30) days in advance, or as is practical, in
compliance with the Worker Adjustment Retraining and Notification Act. The
Company and the Union shall meet to bargain in good faith regarding the effect
and possible options for employees and the Company.

31



--------------------------------------------------------------------------------



 



ARTICLE 29
NO STRIKE
Section 1. During the term of this Agreement, there will be no strike, work
stoppage, picketing, honoring of any picket line at the Company premises, work
slowdown, sympathy strike, or any other form of economic pressure directed
against the Company or its services on the part of the Union or its members
covered by this Agreement. The Company will not lock out any bargaining unit
employee during the term of this Agreement.
Section 2. In the event of any breach of this Article, the Union will
immediately declare publicly that such action is unauthorized, will immediately
order its members to resume their normal duties and continue to take any
necessary action to correct the problem and restore the Company to full
operation.
ARTICLE 30
PAST PRACTICE
Section 1. This Agreement supersedes any previous oral and written agreements
between the Company, its employees and the Union. The Company will not be bound
by any past understandings, practices and/or customs between the Company, its
employees, and the Union on matters not specifically governed by the terms of
this Agreement, except those mutually agreed upon in writing during the
negotiation for this Agreement.
ARTICLE 31
VALIDITY
Section 1. Nothing contained in this Agreement shall be construed in any way as
interfering with the obligation of the parties hereto to comply with any and all
State and Federal laws, or any rules, regulations, and orders of duly
constituted authorities pertaining to matters covered
Section 2. If any court shall hold any part of this Agreement invalid, such
decision shall not invalidate the entire Agreement.
ARTICLE 32
MISCELLANEOUS
Section 1. The Company and the Union desire every employee to be familiar with
the provisions of the Collective Bargaining Agreement and employee’s rights and
duties under it. The Company and the Union shall equally share the expense to
print and provide a copy of this Agreement in booklet form produced by a union
print shop, if available, to each employee.

32



--------------------------------------------------------------------------------



 



Section 2. The Company shall provide a safety shoe/boot allowance for all
represented employees in the amount of $200.00 payable in July of each year. In
addition the Company shall provide a safety shoe/boot allowance for all
employees normally working underground at the Nye mine of $150.00 in the months
of November and March. Probationary employees are entitled to the allowance
after completing their probationary period and each contract year thereafter
during the life of this Agreement. For the purpose of this article employees
eligible for safety shoe/boot allowance shall be paid as per their
classification on the last day of the month prior to the payment due.
Section 3. The Company will provide a secure bulletin board at each of the
locations covered by this Agreement.
Section 4. Employees in the bargaining unit shall have access to their own
personnel file, by appointment with the Human Resources Manager, for the purpose
of reviewing it in person. A Union representative may accompany the employee,
with the employee’s permission.
Entries placed in an employee’s permanent personnel file shall be in writing. A
copy of such entries shall, upon request, be given to the involved employee. An
employee may elect to provide a copy to their Union representative. The employee
may also make a written reply to any disciplinary action and have same placed in
the permanent personnel file.
The Company will provide, upon request, relevant and necessary information, to
the Union, in order to administer the contract during its term.
Section 5. Required notices may be made by personal service, confirmed facsimile
transmission, e-mail or certified mail, return receipt requested. The designated
party for the Company is the Human Resources Manager. The designated party for
the Union is the International Representative. Each party will provide the other
with the name and address of the individual who is authorized to receive notices
under this Section.
Section 6. Any employee required to work more than two (2) hours beyond the
normal quitting time will be provided with a meal. An additional meal will be
furnished for each additional four (4) hours of continuous work. The Company
may, with the agreement of the involved employees, in lieu of a meal and time to
eat the meal, compensate the employee by the payment of one (1) additional hour
at time and one-half (11/2).
Section 7. Employees that have completed probation and have less than one
(1) year of service may request an Emergency Leave of Absence for the reasons
set-forth below in subsection (b). Before any leave of Absence can be considered
under this article, the employees must have used all their vacation,
sick/personal leave and personal holiday, and have a reasonable assurance of
returning to work unrestricted.

a.   Upon an employee making the request for the Leave of Absence under this
section of the Collective Bargaining Agreement, the Company and Union will meet
to review the

33



--------------------------------------------------------------------------------



 



    employee’s request and determine whether he or she has the special
circumstance to qualify for such leave.

b.   This leave of absence will be utilized only for legitimate medical reasons.
For purposes of this section, a legitimate medical reason is defined as one that
satisfies the requirements for Family Medical Leave Act.

c.   Any occurrence which exceeds thirty (30) calendar days requires the
employee to request an extension in writing to the Company’s Human Resource
Department. Upon receipt of an extension request, the Company and Union will
meet and determine if the extension will be approved.

Any occurrence request for leave under this section will require the employee to
provide proof of medical condition.

34



--------------------------------------------------------------------------------



 



ARTICLE 33
COMPLETE AGREEMENT
Section 1. This Agreement during its life may be amended only by mutual consent
of the parties hereto. Any amendments made to this Agreement shall be reduced to
written form and shall be duly signed by the authorized representatives of the
Company and Union.
Section 2. The parties acknowledge that during the negotiations resulting in
this Agreement, each had the unlimited right to make proposals with respect to
all subjects of collective bargaining. The understandings and agreements arrived
at by the parties after exercise of that right are included in this Agreement.
Therefore, the Company and the Union each waive the right and each agrees that
the other will not be obligated to bargain collectively with respect to any
matter referred to by this Agreement or with respect to any subject not
specifically referred to in this Agreement, except those required by law, even
though the subject may not have been within the knowledge or contemplation of
either or both of the parties at the time that they negotiated this Agreement.

35



--------------------------------------------------------------------------------



 



APPENDIX A
STILLWATER MINING COMPANY
BARGAINING UNIT BASE RATES STRUCTURE

                                              Current     7/9/2011     7/1/2012
    7/1/2013     7/1/2014   Position Title   Base Rate     Base Rate     Base
Rate     Base Rate     Base Rate  
 
            5.0 %     5.0 %     4.0 %     4.0 %
 
                               
Leadman — Mechanic (Mine Maint/Concentrator/Smelter/BMR)
    30.80       32.34       33.96       35.32       36.73  
Leadman — Electrician (Mine Maint/Concentrator/Smelter/BMR)
    30.80       32.34       33.96       35.32       36.73  
Leadman (Lab)
    30.80       32.34       33.96       35.32       36.73  
 
                                       
Mechanic 1 (Mine Maint/Concentrator/Smelter/BMR)
    28.28       29.69       31.18       32.43       33.72  
Electrician 1 (Mine Maint/Concentrator/Smelter/BMR)
    28.28       29.69       31.18       32.43       33.72  
Hoistman 1
    28.28       29.69       31.18       32.43       33.72  
 
                                       
Leadman (Mine/Concentrator/Smelter/BMR)
    28.12       29.53       31.00       32.24       33.53  
 
                                       
Leadman (Warehouse)
    27.29       28.65       30.09       31.29       32.54  
 
                                       
Mechanic 2 (Mine Maint/Concentrator/Smelter/BMR)
    26.04       27.34       28.71       29.86       31.05  
Electrician 2 (Mine Maint/Concentrator/Smelter/BMR)
    26.04       27.34       28.71       29.86       31.05  
 
                                       
Miner 1
    25.54       26.82       28.16       29.28       30.46  
Sublevel Miner 1
    25.54       26.82       28.16       29.28       30.46  
Operator 1 (Concentrator/Smelter/BMR)
    25.79       27.08       28.43       29.57       30.75  
U/G Construction 1
    25.79       27.08       28.43       29.57       30.75  
Lab Tech 1
    25.79       27.08       28.43       29.57       30.75  
Hoistman 2
    25.79       27.08       28.43       29.57       30.75  
Diamond Driller 1
    25.54       26.82       28.16       29.28       30.46  
Raisebore 1
    25.54       26.82       28.16       29.28       30.46  
 
                                       
Heavy Equipment Operator 1
    24.58       25.81       27.10       28.18       29.31  
Miner 2
    24.35       25.57       26.85       27.92       29.04  
Sublevel Miner 2
    24.35       25.57       26.85       27.92       29.04  
Sand Plant Operator
    24.58       25.81       27.10       28.18       29.31  
Sandfiller
    24.58       25.81       27.10       28.18       29.31  
U/G Equipment Operator 1
    24.58       25.81       27.10       28.18       29.31  
Warehouse 1
    24.58       25.81       27.10       28.18       29.31  
U/G Construction 2
    24.58       25.81       27.10       28.18       29.31  
 
                                       
Mechanic 3 (Mine Maint/Concentrator/Smelter/BMR)
    22.15       23.26       24.42       25.40       26.41  
Electrician 3 (Mine Maint/Concentrator/Smelter/BMR)
    22.15       23.26       24.42       25.40       26.41  
 
                                       
U/G Equipment Operator 2
    21.21       22.27       23.38       24.32       25.29  
Diamond Driller 2
    21.01       22.06       23.16       24.09       25.05  
Heavy Equipment Operator 2
    21.21       22.27       23.38       24.32       25.29  
Operator 2 (Concentrator/Smelter/BMR)
    21.21       22.27       23.38       24.32       25.29  
Lab Tech 2
    21.21       22.27       23.38       24.32       25.29  
U/G Construction 3
    21.21       22.27       23.38       24.32       25.29  
Miner 3
    21.01       22.06       23.16       24.09       25.05  
Sublevel Miner 3
    21.01       22.06       23.16       24.09       25.05  
Raisebore 2
    21.01       22.06       23.16       24.09       25.05  
 
                                       
U/G Equipment Operator 3
    18.64       19.57       20.55       21.37       22.23  
Heavy Equipment Operator 3
    18.64       19.57       20.55       21.37       22.23  
Warehouse 2
    18.64       19.57       20.55       21.37       22.23  
Operator 3 (Concentrator/Smelter/BMR)
    18.64       19.57       20.55       21.37       22.23  
Lamp Repairer
    18.64       19.57       20.55       21.37       22.23  
Lab Technician 3
    18.64       19.57       20.55       21.37       22.23  
Custodian
    18.64       19.57       20.55       21.37       22.23  
 
                                       
Trainee/Laborer
    16.50       17.33       18.19       18.92       19.68  
 
                                       
 
                                       

36



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
The Company agrees to pay represented employees providing EMS service to
Stillwater Mine and the Columbus facilities within the following guidelines.

  •   The Company will schedule appropriate EMS continuing education sessions at
site.     •   The Company will schedule adequate sessions for each EMS employee
to keep their certification active and up to date.     •   The Company will make
reasonable efforts to schedule these sessions in such a fashion that the EMS
employees will not have to miss any regularly scheduled work.     •   It is
expected, to the extent practicable, that represented EMS employees participate
in continuing education classes that are scheduled on other than the employees’
regular shifts.     •   Time spent in the EMS continuing education classes will
be considered as worked time.     •   Represented employees that attend and
participate in EMS continuing education classes will be paid at their regular
classified rate of pay for the time spend in such classes.

This agreement will remain in effect until the end of the current term of the
CBA, unless modified or extended by mutual consent.

     
Stillwater Mining Company
   
 
   
 
         
 
   
Company Official
   
 
   
 
   
 
   
USW International Union
   
 
   
 
         
 
   
Union Official
   
 
   
Signed this _____ day of __________, 2011
   

37



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
The Company provides a bonus payment to employees who participate in Mine Rescue
at Stillwater Mine. The Company agrees to continue its current practice through
the life of this Collective Bargaining Agreement.

     
Stillwater Mining Company
   
 
   
 
         
 
   
Company Official
   
 
   
 
   
 
   
USW International Union
   
 
   
 
         
 
   
Union Official
   
 
   
 
   
Signed this _____ day of __________, 2011
   

38



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Each year, employees classified as mechanics and electricians will receive a
tool allowance of $500.00 and $300.00, respectively.
The Company agrees to continue to provide the Union with tool inventory
guidelines and requirements for employees classified as mechanics and
electricians in each of their respective departments.
This memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.

     
Stillwater Mining Company
   
 
   
 
         
 
   
Company Official
   
 
   
 
   
 
   
USW International Union
   
 
   
 
         
 
   
Union Official
   
 
   
 
   
Signed this _____ day of __________, 2011
   

39



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Stillwater Mining Company (Company), and USW International Union, Local 11-0001
hereby agree as follows:
The Company agrees to provide busing for employees to the Stillwater Mine.
This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.

     
Stillwater Mining Company
   
 
   
 
         
 
   
Company Official
   
 
   
 
   
 
   
USW International Union
   
 
   
 
         
 
   
Union Official
   
 
   
 
   
Signed this _____ day of __________, 2011
   

40



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Stillwater Mining Company (Company), and USW International Union hereby agree to
the following:
Hourly employees represented by the USW International Union, Local 11-0001, Nye
mine will be able to transfer to available hourly positions listed in the
Collective Bargaining Agreement in place at the East Boulder mine under the
following conditions:

  •   Employees wishing to transfer from Nye to East Boulder must contact their
site Human Resource department.     •   Employees requesting a transfer must
have completed their probationary period under the CBA.     •   The Company will
determine the transfer qualifications based on relevant job-related criteria
utilizing job skills assessment. The requisite skills, knowledge and ability to
perform the relevant tasks of the job may be determined through tests, licenses
or certifications.     •   Employees who have incurred any of the following in
the twelve (12) months prior to transfer are not eligible for transfer
consideration:       one (1) or more suspensions, or       two (2) or more
written safety-related disciplinary actions, or       one (1) or more MSHA
medical reportable incidents     •   Employees may be given one transfer
opportunity per rolling 12 months regardless whether they assume the position
they are awarded or if they decline the position they are awarded.     •   In
the event the Company cannot afford to allow the employee to transfer at the
requested time (due to manpower, required skill, etc.) the Company will put the
employee on a list to be transferred at a time when the Nye operation will not
be negatively impacted.

41



--------------------------------------------------------------------------------



 



  •   Employees will establish new department seniority at the transferred
location beginning with their first day of work at that facility. Company
seniority will not be adversely affected for the purpose of vacation entitlement
and 401-k vesting.

This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.

       
Stillwater Mining Company
   
 
         
 
   
Company Official
   
 
   
 
   
 
   
USW International Union
   
 
   
 
         
 
   
Union Official
   
 
   
 
   
Signed this _____ day of __________, 2011
   

42



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Stillwater Mining Company (Company), and USW International Union, Local 11-0001
hereby agree as follows:
The following past practices or prior settlements will be continued throughout
the duration of this Agreement:

  •   Pay each of the employees assigned continuously to the Sandfill/Sand Plant
Operator area (as determined by the Mine Department Deployment listings) after
January 1, 2001, and after being assigned to either one or both of the areas for
90 or more days, the hourly wage rated listed for the Sandfiller/Sand Plant
Operator in the Collective Bargaining Agreement.     •   Change the
classification of the Underground Equipment Operators working as Sandfillers or
Sand Plant Operators to the appropriate Sandfiller/Sand Plant Operator
classification.     •   Develop a Sandfiller/Sand Plant Operator Training Pool
position, jointly with the Union, for the purpose of training and developing
employees at the Stillwater Mine in the skills required to become a Sandfiller
or Sand Plant Operator. The Sandfiller/Sand Plant Operator Training Pool
positions will be filled in accordance with Article 10 of the Collective
Bargaining Agreement. Employees will be assigned to the Sandfiller/Sand Plant
Operator Training Pool will retain their current hourly wage rate, not to exceed
the Sandfiller or Sand Plant Operator wage rate as listed in the Collective
Bargaining Agreement.

This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.
Stillwater Mining Company
_________________________________________
Company Official
USW International Union
_________________________________________
Union Official
Signed this _____ day of __________, 2011

43



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
The Union and the Company recognize that it is the intent of the Company to
establish and implement an Electrician Training Program at Stillwater Mine. The
Union and the Company agree that available Electrician Trainee positions, as
determined by Management, will be bid under the terms of the Collective
Bargaining Agreement. It is further agreed that successful applicants for the
Electrician Trainee program will be classified and paid as Electrician 3’s, upon
their transfer date into the training program. Further upgrades as Electricians
will depend upon the trainee’s ability to satisfy the applicable provisions of
the CBA, as well as the requirements of the training program.
This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.
Stillwater Mining Company
_________________________________________
Company Official
USW International Union
_________________________________________
Union Official
Signed this _____ day of __________, 2011

44



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Whenever the Metallurgical Complex determines a Trainee/Laborer vacancy exists,
the vacancy will be posted as per Article 10, Job Postings of the Collective
Bargaining Agreement.
For employees who have complete their probationary period, the hourly wage rate
for internal candidates that have been awarded a Trainee/Laborer position will
be at the Level 3 position rate for a BMR/Smelter Operator, Lab Technician,
BMR/Smelter Mechanics, or BMR/Smelter Electrician. Probationary employees will
be paid at the Trainee/Laborer rate.
Employees in training will transition to the Level 3 positions provided they
have acquired the requisite skills, knowledge and ability to perform the tasks
per the Job Classification -Task Proficiency Matrix.
This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.
Stillwater Mining Company
_________________________________________
Company Official
USW International Union
_________________________________________
Union Official
Signed this _____ day of __________, 2011

45



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Stillwater Mining Company (Company) at its Stillwater Mine & Columbus Processing
facilities and USW International Union, Local 11-0001 (Union) have established
tool lists and the following administrative guidelines through respective mutual
agreements. The intent is to manage the cost and responsibility between
supervision and represented hourly employees. The following points will govern
the way the tool list and replacement of tools are to be done.

  •   Required Tool List(s): The Union and the Company have jointly agreed upon
the list(s) of tools required for Mechanics and Electricians at the various
sites and areas of work. Employees classified as Mechanics or Electricians will
be expected to have all of the required tools listed for their site,
classification and area and that all such tools will be at site when the
employee is working in their classification. Employees promoted to higher grades
within their classification that require additional tools will be allowed 30
calendar days from their date of promotion to bring the additional tools to
site.     •   Replacement of Damaged Tools: The Company will replace the
following required tools that have been jointly agreed upon as “consumable”
items. Those items are: hacksaw/blades, 3 pound hammer, utility knife/blades,
small pipe wrench/jaws, (10 to 18 inch), taps, dies, drill bits, tape measure
and torpedo level. The employee will need to have taken reasonable precautions
in the care of the tool in question. The employee needs to bring the core of the
tool, if possible, to the supervisor with a reasonable explanation of the damage
to the tool. The Company will replace such items in a timely fashion.     •  
Replacement of Lost or Stolen Tools: The Company has a method of investigation
the theft or lost items at SMC. If the situation shows the employee to have been
responsible in the care of the tools in question and through no fault of their
own the tool is lost or stolen the Company will replace the tool with a tool of
equal or better quality.     •   Air Tools: The Company and the Union agree that
the Company will furnish required air impacts. Effective with date of this MOU,
the Company will begin a program to provide the necessary air impacts. As soon
as is practicable, required air impacts will be purchased by the Company for
employee use. As there are distributed, employees will be instructed to remove
their personal air impacts from the property. During this transition period, the
Company agrees to repair or replace employee’s air impacts that become worn out
or damaged through normal use.

46



--------------------------------------------------------------------------------



 



  •   Tools Needed to do the Job: The Union and the Company understand that as
times change so do the tools needed to do efficient work. If there is a need to
change the agreed upon lists it will be through meetings of the MUC and will be
through mutual agreement.     •   Employee Responsibility: The Company and the
Union agree that employees have the primary responsibility for the proper care
and security of Company provided tools as well as their own personal tools. It
is in the best interest of both the Union and the Company that employees are
allowed reasonable time to inspect, clean and/or secure all tools that they use.
Broken tools should be returned to the manufacturers that provide lifetime
replacement warranty. The Company and the Union also agree that the employees in
these departments will be instructed to take home any and all tools not clearly
defined on the agreed upon tool list.

Stillwater Mining Company
_________________________________________
Company Official
USW International Union
_________________________________________
Union Official
Signed this _____ day of __________, 2011

47



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Stillwater Mining Company (Company), and USW International Union, Local 11-0001
hereby agree as follows:
Based on discussions through the negotiation of the Collective Bargaining
Agreement (CBA), the Company recognizes employee concerns with the Miner’s
Incentive Plan (Plan.). The Company will, in good faith, work to improve
communications between the employees, the Union and the Company on all aspects
of the Miner’s Incentive Plan.
The Company will not make Plan reductions in the Miner’s Incentive unless
mutually agreed upon with the Union. Structural changes within the Plan will be
discussed with the Union prior to implementation. Thirty (30) days advance
notice of such changes will be given to the Union and to the employees involved.
The Union will also be notified of any incidental or administrative adjustments,
which may become necessary throughout the CBA period. Changes where a rate or
payment reduction is reasonably expected are subject to mutual agreement.
Modifications, exclusive rates or rate adjustments due to abnormal
circumstances, for example those for Ground Types IV and V, that are presently
provided for in the Miner’s Incentive Plan are not subject to mutual agreement.
This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.
Stillwater Mining Company
_________________________________________
Company Official
USW International Union
_________________________________________
Union Official
Signed this _____ day of __________, 2011

48



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Stillwater Mining Company (Company), and USW International Union, Local 11-0001
hereby agree as follows:
An employee who has qualified for Long Term Disability, Short Term Disability
and/or Workers Compensation will be able to participate in the following benefit
plans, Medical/Dental & Prescription Plan, Vision Service Plan, Employee
Assistance Program, Nurse Advisor Program; provided the employee continues to
pay their portion of the premium. Non-payment of premiums will result in loss of
coverage.
The maximum benefit period is two (2) years. Employees will be eligible for
COBRA benefits after the benefit period has been terminated.
This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.
Stillwater Mining Company
_________________________________________
Company Official
USW International Union
_________________________________________
Union Official
Signed this _____ day of __________, 2011

49



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Safety Eligibility — Miner’s Incentive
The current safety eligibility portion of the Miner’s incentive, which results
in a 25% or 50% loss of incentive if a miner incurs a lost time injury, will be
suspended for a period of ninety (90) days, commencing with ratification of the
Collective Bargaining Agreement. The Company and Union will commit to work
together to establish a new Safety Metric for the Miner’s Incentive.
This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.
Stillwater Mining Company
_____________________
Company Official
USW International Union
_____________________
Union Official
Signed this _____ day of __________, 2011

50



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Support Incentive Plan
The Support Incentive Plan will continue until June 1, 2015. The Company will
administer the plan.
The Company will not make Plan percentage reductions in the Support Incentive
Plan unless mutually agreed upon with the Union. Structural changes within the
Plan will be discussed with the Union prior to implementation. Sixty (60) days
advance notice of such changes will be given to the Union and thirty (30) days
to the employees involved. The Union will also be notified of any incidental or
administrative adjustments, which may become necessary throughout the CBA
period.
The Company will administer the Support Incentive Plan, a two-part incentive
program comprised of a Production Bonus and Safety Bonus.
Production Bonus
The Production Bonus payment percentage shall range as shown below for an
employees’ wages earned during the bonus month.

                                         
Performance Measure
    90 %     95 %     100 %     105 %     110 %
Incentive Payout
    1.0 %     4.0 %     7.0 %     11.0 %     15.0 %

The plan target & metrics shall be established per operational needs.
Safety Bonus
Support employees will be eligible to participate in the Safety Bonus Plan and
earn up to 5% of base salary. The various facilities covered by the agreement
will establish eligibility requirements and participation metrics to qualify for
the Safety Bonus
This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.

51



--------------------------------------------------------------------------------



 



Stillwater Mining Company
_____________________
Company Official
USW International Union
____________________
Union Official
Signed this _____ day of __________, 2011.

52



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Stillwater Mining Company (Company), and USW International Union, Local 11-0001
hereby agree as follows:
For the period July 1, 2011 to December 31, 2011, employees who have completed
their probationary period shall have available three (3) full or partial, paid
or unpaid days for sick/personal leave. This leave is intended for time which
the employee is absent for reasons of non- work related sickness, injury or
accident, emergency or personal business.
In March of 2012, employees will be paid a bonus for all sick/personal days not
used for the period July 1, 2011 to December 31, 2011. Such bonus shall be paid
as follows:

      No. of Unused Days   Bonus Calculation
3
  2.00 X hours/shift X base rate X 3 Days
 
   
2
  1.50 X hours/shift X base rate X 2 Days
 
   
1
  1.00 X hours/shift X base rate X 1 Days

Upon completion of their probationary period, employees shall be granted a
pro-rated number of full or partial, paid or unpaid days for sick/personal leave
available to use in the remainder of the period July 1, 2011 to December 31,
2011. Employees completing their probationary period in July, August or
September are eligible for two (2) sick/personal days; in October, November or
December, one (1) day.
Employees will be granted one (1) tardy, as defined in Article 14, Sec. 9 for
the period July 1, 2011 to December 31, 2011.
Use of these days will fall under the provisions outlined in Article 14 of the
CBA.

53



--------------------------------------------------------------------------------



 



Stillwater Mining Company
_____________________
Company Official
USW International Union
_____________________
Union Official
Signed this _____ day of __________, 2011

54



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
The Union and The Company recognize that it is the intent of the Company to
maintain training programs for Electricians and Mechanics at Stillwater Mine.
The Union and The Company agree that available Trainee positions, as determined
by Management, will be bid under the terms of the Collective Bargaining
Agreement. It is further agreed that successful applicants for the Training
programs will be classified and paid as: Electrician 3’s and Mechanic 3’s, upon
their transfer date into the training program. Future upgrades within the
Electrician and Mechanic trainees will depend upon the trainee’s ability to
satisfy the applicable provisions of the CBA, as well as the requirements of the
training program.
This memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.
Stillwater Mining Company
_______________________________________
Company Official
USW International Union
_______________________________________
Union Official
Signed this _____ day of __________, 2011

55



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Stillwater Mining Company (Company), and USW International Union, Local 11-0001
hereby agree as follows:
The Company Health Insurance plan will move to a wellness based plan on
January 1, 2012.
The Company match in the 401-K plan will increase to a dollar for dollar match
of 7% on January 1, 2012.
The Company match in the 401-K plan will increase to a dollar for dollar match
of 8% on January 1, 2013.
Stillwater Mining Company
_______________________________________
Company Official
USW International Union
_______________________________________
Union Official
Signed this _____ day of __________, 2011

56



--------------------------------------------------------------------------------



 



For Reference
Memorandum of Understanding
Between
Stillwater Mining Company
AND
USW International Union
Stillwater Mining Company (Company), and USW International Union, Local 11-0001
hereby agree as follows:
1. East Boulder Bargaining Unit employees will be provided bidding opportunities
from the East Boulder Bargaining Unit to bargaining unit positions at the
Columbus Facilities of Stillwater Mining Company.
2. In order to ensure that East Boulder Unit Bargaining Unit employees will have
the same rights as other employees of the Company, the Company is entitled to
consider eligible and qualified bidders from the East Boulder Bargaining Unit.
3. East Boulder Bargaining Unit employees will be considered eligible and
qualified if they meet the qualifications provided for in Article 10, “Job
Postings”, of the extant Agreement.
4. If an East Boulder Bargaining Unit employee is awarded a bargaining unit
position in the Columbus Facilities, that employee will accrue seniority in the
Company’s Nye and Columbus Bargaining Unit from the date of selection and will
forfeit seniority rights in the East Boulder Bargaining Unit.
The terms of the Memorandum of Agreement recite completely the agreement between
the parties and no oral modifications or interpretations are to be relied on
between the Parties, except those expressly provided for herein or by written
modification hereof. This Memorandum of Understanding will expire with the
current Collective Bargaining Agreement.
This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.
Stillwater Mining Company
_______________________________________

Company Official
USW International Union
______________________________________

Union Official
Signed this _____ day of __________, 2011.

57